department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uniform issue list set er cal ti legend taxpayer a ira b financial_institution c bank d amount dear this letter is in response to your request dated date as supplemented by correspondence dated september and and date from your authorized representative in which you have requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she took a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by code sec_408 was due to her medical conditions which impaired her ability to complete the rollover taxpayer a maintained ira b under sec_408 of the code with financial_institution c taxpayer a’s daughter’s home was in foreclosure in early on date taxpayer a and her spouse put their vacation home up for sale in order to raise funds to purchase their daughter’s home prior to the sale of their vacation home in order to avert foreclosure taxpayer a took a distribution of amount from ira b on date taxpayer a used amount on date to purchase her daughter’s home taxpayer a intended to redeposit amount into her ira within the 60-day rollover period which ended on date however the sale of the vacation home was not completed until date after the 60-day period had expired during the 60-day period insufficient funds were available to complete the rollover taxpayer a indicated that her spouse was willing to take a distribution from his ira within the 60-day period to complete the rollover but her medical_condition prevented this from occurring upon the receipt of the funds from the sale of her vacation home on date taxpayer a attempted to complete the rollover but realized the 60-day period had expired based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revproc_2003_16 in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in her failure to accomplish a timely rollover of amount taxpayer a represented that her inability to complete a rollover of amount was caused by her medical_condition during the 60-day period however we are not convinced that taxpayer a’s medical_condition prevented a timely rollover considering her continued work and travels taxpayer a used the funds as a short term_loan to purchase her daughter's home and as a result sufficient funds were not readily available until the sale of her vacation home after the 60-day period had expired therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at or sincerely yours cy lira watfonz manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
